Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
I.	Claim 82, drawn to a method of checking inventory in a retail store, the store including products stocked on shelves positioned adjacent an aisle, the method including the acts: processing a low-resolution counterpart to said shelf imagery to sense presence of machine-readable information at a particular location within the shelf imagery; based on said particular location, identifying a region of interest containing the machine-readable information; and analyzing a high-resolution counterpart to said region of interest, depicted in said shelf imagery, to decode an identifier from said machine-readable information; wherein processing of the shelf imagery is reduced due to analysis of said region of interest, rather than all said shelf imagery, to decode said identifier, classified in class/subclass G06Q 10/087.
II.	Claims 67-81, drawn to a method/system of checking inventory in a retail store, the store including products stocked on shelves positioned adjacent an aisle, the method including the acts: locating a shelf label within the shelf imagery; decoding from the shelf label an identifier indicating a first product that should be stocked in an adjoining product region; consulting a store planogram data structure to determine a width of the product region for the indicated first product; by reference to (a) a position of the detected shelf label in the shelf imagery, (b) store practice indicating positioning of shelf labels relative to associated product regions, and (c) said determined width of the product region, identifying an excerpt of the shelf imagery within which the first , classified in class/subclass G06T 1/0092.
Applicant is urged to have the same limitations in any independent claims submitted.
Restriction to one of the above inventions is required under 35 U.S.C. 121.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as processing a low-resolution counterpart to said shelf imagery to sense presence of machine-readable information at a particular location within the shelf imagery; based on said particular location, identifying a region of interest containing the machine-readable information; and analyzing a high-resolution counterpart to said region of interest, depicted in said shelf imagery, to decode an identifier from said machine-readable information; wherein processing of the shelf imagery is reduced due to analysis of said region of interest, rather than all said shelf imagery, to decode said identifier.  Invention II has separate utility such as locating a shelf label within the shelf imagery; decoding from the shelf label an identifier indicating a first product that should be stocked in an adjoining product region; consulting a store planogram data structure to determine a width of the product region for the indicated first product; by reference to (a) a position of the detected shelf label in the shelf imagery, (b) store practice indicating positioning of shelf labels relative to associated product regions, and (c) said determined width of the product region, identifying an excerpt of the shelf imagery within which the first 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, hence being a serious burden on the examiner, including the requirement of different search strategies necessitated by the different limitations above, restriction for examination purposes as indicated is proper.
Applicant is advised that for the reply to this requirement to be complete, the reply must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
A shortened statutory period for reply is set to expire TWO MONTHS, from the mailing date of this communication.  Extensions of time may be available under the provision of 37 CFR 1.136(a).  In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrang Badii whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.
/Behrang Badii/
Primary Examiner
Art Unit 3667